Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021, that includes a response to the Final Office Action mailed July 1, 2020, has been entered. Claims 29 and 43 have been amended; claims 1-28 have been canceled; and no claims have been newly added. Claims 38, 42, 57, 58, 61, and 62 have been withdrawn. Claims 29-37, 39-41, 43-56, 59, and 60 are currently under examination.
Withdrawal of Prior Claim Rejections - 35 USC § 103
Upon careful review, Applicant’s arguments filed January 4, 2021 are found persuasive. Therefore, the 35 USC 103 rejection presented in the Final Office Action mailed July 1, 2020 is hereby withdrawn. Upon further search and consideration, however, new prior art has been procured, and a new grounds of rejection has been formulated and is presented herein below as a new ground of rejection. 
Claim Objections
Claims 29 and 43 are objected to for improper status identification. These claims have been amended, and should properly be identified accordingly as amended, not 
Appropriate correction is required.
Double Patenting Objections
Claims 43-45, 50-52, 55, 59, and 60 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 29-37, respectively. The claims have precisely the exact same set of requisite active steps. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-37, 39-41, 43-56, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Bussmann et al. (U.S. Patent Application Pub. No. 2008/0274154), in view of Leach et al. (U.S. Patent Application Pub. No. 2005/0249812).
Applicant Claims
Applicant’s elected subject matter is directed to a process for increasing the resistance of wood to fungal discoloration comprising immersing the wood in a two-phase composition comprising a disperse phase in the form of solid particles 5-10 microns in size containing octylisothiazolinone, e.g. 2-n-octyl-4-isothiazolin-3-one, and polyalkoxylated ether (i.e. a non-ionic surfactant); and a continuous liquid phase comprising water and a thixotropic rheology modifier; and applying a pressure to the wood of about 125-225 psi; wherein the octylisothiazolinone, surfactant, and thixotropic rheology modifier are present in the amounts of 50 ppm to 60 wt% or 100 ppm to 2 wt%, 1 ppm to 0.5 wt%, and 0.01 ppm to 0.1 wt%, respectively. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Bussmann et al. disclose a process for disinfecting and protecting a substrate e.g. from fungi and other microbes comprising applying a two-phase composition comprising a disperse phase in the form of solid particles about 15 microns or less in size containing e.g. 2-octyl-2H-isothiazol-3-one (OIT)  and a non-ionic surfactant (e.g. polyalkylated ether); and a continuous liquid phase comprising water and e.g. xanthan gum (i.e. a thixotropic rheology modifier); wherein the OIT, surfactant, and xanthan gum are present in the amounts of e.g. 0.2-10.8 wt%, 0.1-5 wt%, and 0.05-2 wt%, respectively (abstract; paragraphs 0002, 0013, 0014-0016, 0019, 0020, 0022, 0024-0028; Example 4; Table II). 
Leach et al. disclose a process for preserving wood comprising applying to the wood a two-phase composition comprising a disperse phase in the form of solid particles about 0.01-10 microns in size containing e.g. an isothiazolinone fungicide and excipients (e.g. emulsifiers, dispersants, stabilizers, and the like); wherein the dispersion may be applied to wood via a pressure of e.g. about 130 psi (abstract; paragraphs 0005, 0009, 0013, 0024, 0032, 0036, 0038, example 9).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Bussmann et al. do not explicitly disclose that the substrate is wood, and that application is via pressure at 125-225 psi. These deficiencies are cured by the teachings of Leach et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Bussmann et al. and Leach et al., outlined supra, to devise Applicant’s presently claimed method. 
Bussmann et al. disclose a process for disinfecting and protecting a substrate from fungi and other microbes comprising applying a two-phase composition comprising a disperse phase in the form of solid particles about 15 microns or less in size containing e.g. 2-octyl-2H-isothiazol-3-one (OIT)  and a non-ionic surfactant (e.g. polyalkylated ether); and a continuous liquid phase comprising water and e.g. xanthan gum (i.e. a thixotropic rheology modifier); wherein the OIT, surfactant, and xanthan gum are present in the amounts of e.g. 0.2-10.8 wt%, 0.1-5 wt%, and 0.05-2 wt%, respectively. Since Leach et al. disclose that a two-phase composition comprising a disperse phase in the form of solid particles about 0.01-10 microns in size containing e.g. an isothiazolinone fungicide and excipients (e.g. emulsifiers, dispersants, stabilizers, and the like) can be applied to wood at a pressure of e.g. about 130 psi to thus preserve the wood (i.e. protect the wood from fungi and other microbes); one of ordinary skill in the art would thus be motivated to apply the Bussmann et al. dispersion to wood via a pressure of about 130 psi, with the reasonable expectation that the resulting method will protect and preserve the wood from fungi and other microbes. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed 
Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/DAVID BROWE/Primary Examiner, Art Unit 1617